UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1578


MANUEL T. RUFFIN,

                  Plaintiff – Appellant,

             v.

DEPARTMENT OF CORRECTIONS,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cv-00521-BO)


Submitted:    November 5, 2009              Decided:   November 18, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Manuel T. Ruffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Manuel T. Ruffin appeals the district court’s order

granting the Defendant’s motion to dismiss Ruffin’s employment

discrimination      action   under   Federal   Rule   of   Civil    Procedure

12(b)(6).     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.      Ruffin v. Dep’t of Corr., No. 5:08-cv-00521-BO

(E.D.N.C.    Apr.   30,   2009).     We   dispense    with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      2